133 F.3d 927
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Louis J. JOHNSON, Plaintiff-Appellant,v.BAMSI, INC., Defendant-Appellee,andMarshall Randall, Defendant.
No. 96-17132.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 10, 1997.**Decided Jan. 16, 1998.

1
Before D.W. NELSON and TASHIMA, Circuit Judges, and ZILLY, District Judge.***


2
ORDER*


3
The parties' Stipulation Re:  Dismissal is approved and the appeal is dismissed with prejudice.  Each party shall bear his or its own costs and attorney's fees.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  Circuit Rule 34-4


**
 * Honorable Thomas Zilly, United States District Judge for the Western District of Washington, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  Rule 36-3